FILED
                            NOT FOR PUBLICATION                             JUL 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


U.S. BANK NATIONAL                               No. 13-55729
ASSOCIATION, as Trustee, Successor in
Interest to Bank of America, National            D.C. No. 8:13-cv-00633-JST-RNB
Association as Successor by Merger to
LaSalle Bank, National Association as
Trustee for Wamu Mortgage Pass-through           MEMORANDUM*
Certificates Series 2006-AR12 Trust,

               Plaintiff - Appellee,

  v.

NAZIE AZAM,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Nazie Azam appeals from the district court’s order sua sponte remanding

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plaintiff’s unlawful detainer action against her to California state court. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Patel v. Del Taco, Inc.,

446 F.3d 996, 998 (9th Cir. 2006), and we affirm.

      The district court properly remanded the action because, even assuming that

the prosecution of the unlawful detainer action violated Azam’s right to racial

equality as a Persian-American, Azam failed to establish that the state court could

not enforce this right because a California statute or a constitutional provision

purported to command the state court to ignore her federal civil rights. See id. at

999 (setting forth Supreme Court’s two-part test for removal under 28 U.S.C.

§ 1443); California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.

2004) (the removal statute is strictly construed against removal jurisdiction, and

the burden of establishing such jurisdiction falls to the party seeking removal).

      We do not consider Azam’s contentions regarding removal on the basis of

28 U.S.C. §§ 1334 and 1441 because they are beyond the scope of review. See 28

U.S.C. § 1447(d) (“An order remanding a case to the State court from which it was

removed is not reviewable on appeal or otherwise, except that an order remanding

a case to the State court from which it was removed pursuant to section 1442 or

1443 of this title shall be reviewable by appeal or otherwise.”).

      Azam’s pending motions—including for judicial notice, to strike portions of


                                           2                                    13-55729
the answering brief and for sanctions against plaintiff, and for a stay and injunction

pending appeal—as well as her request for reassignment of the action to a different

district court judge and district, set forth in her reply brief, are denied.

       Plaintiff’s request for attorney’s fees and costs on appeal, set forth in its

answering brief, is denied without prejudice. See Fed. R. App. P. 38 (requiring

separately filed notice for damages and costs on appeal).

       AFFIRMED.




                                             3                                    13-55729